Title: From George Washington to United States Senate, 27 January 1797
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate, 
                            United States
                            January 27th 1797
                        
                        I nominate
                        Enoch Sawyer of North Carolina to be Inspector of the Revenue for the Port of
                            Plankbridge on Sawyers Creek in North Carolina. 
                        Frederick B. Sawyer, of North Carolina, to be Inspector of the Revenue for the
                            Port of Newbiggen Creek in North Carolina.
                        Levy Blount, of North Carolina to be Inspector of the Revenue for the Port of
                            Plymouth in North Carolina.
                        
                            Go: Washington
                            
                    